DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has elected Group II, claims 1, 3, 12, and 14, with traverse.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device and mobile mechanism as mentioned in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 4-6 are objected to because of the following informalities:
“the mechanism” in line 7 of claim 1 should read “the mobile mechanism”
Claim 2 recites “the mobile mechanism for opening and closing the opening” in line 3. However, claim 1 recites “a mobile mechanism for opening and/or closing the opening” in line 6. It is unclear if the mobile mechanism opens and closes the opening or if the mobile mechanism opens or closes the opening. If Applicant were to amend the claim to recite “and/or,” this would result in a 35 U.S.C. 112(d) rejection as claim 1 has already recited these limitations of claim 2.
“said structure” in line 3 of claim 4 should read “said base structure”
“the mechanism” in line 1 of claim 5 should read “the mobile mechanism”
“the structure” in line 2 of claim 5 should read “the base structure”
“said structure” in line 3 of claim 6 should read “said base structure”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “delimiting” in line 2. It is unclear what “delimiting” means. Clarification is requested. For examination purposes, “delimiting” is interpreted as “comprising.”
Claim 1 recites the limitation “a device” in line 3. However, it is unclear what this “device” is. Clarification is requested.
 Claim 1 recites the term “initially limited” in line 4. It is unclear what “initially limited” means.  Is there a change in what is limited during use/the process of making? Clarification is requested.
Claim 1 recites the limitation “the deployment” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear what “the deployment” is referring to. Furthermore, it is unclear what is being deployed. Clarification is requested.
Claim 1 recites “said body comprising a device initially limited in a form folded by said material which is dissolvable in the intestine and of which the deployment leads to the deployment of the body” in lines 3-5. It is unclear as to what this limitation means. It is unclear if the device is the material or if the device initially contains the material. Clarification is requested.
Claim 1 recites the limitation “the deployment of the body” in line 5. There is insufficient antecedent basis for this limitation in the claim. “The deployment of the body” was not previously mentioned in the claim. Furthermore, it is unclear what “the deployment of the body” is. For examination purposes, the limitation is interpreted as the body being released into the intestine.
Claim 1 recites the limitation “the deployment of the device” in line 6. There is insufficient antecedent basis for this limitation in the claim. “The deployment of the device” was not previously mentioned in the claim. It is unclear if this limitation is referring to “the deployment” as mentioned in claim 5. Clarification is requested.
Claim 2 recites the limitation “a material” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “material” as mentioned in lines 2 and 7 in claim 1. Clarification is requested.
Claim 2 recites the limitation “the dissolution” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “the dissolution of the material” as mentioned in line 7 of claim 1. Clarification is requested.
Claim 4 recites the term “initially limited” in line 2. It is unclear what “initially limited” means. Clarification is requested.
Claim 4 recites “each opening” in line 4. However, line 3 recites that there is only one opening. It is unclear if there is one opening or multiple openings. Clarification is requested. 
Claim 5 recites “these openings” in line 2. However, it is unclear as to how many openings are claimed (see Paragraph 18 regarding 35 U.S.C. 112(b) rejection for claim 4 regarding “each opening.”).
Claim 5 recites “the sealing buffers” in line 3. It is also unclear as to whether there is one sealing buffer or more than one sealing buffer. Clarification is requested.
Claim 6 recites the term “initially limited” in line 2. It is unclear what “initially limited” means. Clarification is requested.
Claim 6 recites the limitation “a material” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “material” as mentioned in lines 2 and 7 in claim 1. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelec et al. ‘811 (International Publication No. WO 79/00811 – cited by Applicant) in view of Bucalo ‘730 (US Patent No. 4,186,730).
Regarding claim 1, Pawelec et al. ‘811 teaches a capsule configured for collecting samples in the intestine (Abstract), comprising
a body (The capsule of Fig. 1 is interpreted as a body.) delimiting at least one compartment for receiving samples (Fig. 1 chamber 18 and Page 9 Description of Preferred Embodiments 1st paragraph),
a material which is dissolvable in the intestine totally or partially surrounding the body (Fig. 1 mass 21 and Abstract; Mass 21 is partially surrounding the body.),
said body comprising a device initially limited in a form folded by said material which is dissolvable in the intestine and of which the deployment leads to the deployment of the body (Page 8 “The mass that is…short contact with the gastric fluid.”),
at least one opening for samples intake (Fig. 1 opening 5 Page 9 1st paragraph), and
a mobile mechanism for opening and/or closing the opening (Page 8; “The mass…the machanisms that guide the opening and closing of the capsule…),
the deployment of the device and of the body and the actuation of the mechanism being controlled by the dissolution of the material which is dissolvable in the intestine (Page 8; “The mass…the machanisms that guide the opening and closing of the capsule, hereinafter referred to as capsule G (Gastric) are blocked by a mass which loses its blocking properties after short contact with the gastric fluid…”).
Pawelec et al. ‘811 teaches all of the elements of the current invention as mentioned above except for wherein the device is a shape memory cage, said cage comprising a base structure surrounded by a flexible and elastic sealed membrane, the cage naturally having an ovoid shape.
Bucalo ‘730 teaches a shape memory cage, said cage comprising a base structure surrounded by a flexible and elastic sealed membrane, the cage naturally having an ovoid shape (Fig. 6 flexible resilient container 82; The base structure is interpreted as the top portion of container 82. Container 82 is naturally an ovoid shape, as mentioned in Column 10 Lines 32-41.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Pawelec et al. ‘811 to include a shape memory cage, said cage comprising a base structure surrounded by a flexible and elastic sealed membrane, the cage naturally having an ovoid shape as Bucalo ‘730 teaches that this will aid in creating a restricted interior volume (Column 9 Lines 25-30).
Regarding claim 2, Pawelec et al. ‘811 teaches wherein the body is totally or partially surrounded by a material which is dissolvable in the intestine (Fig. 1 mass 21 and Abstract; Mass 21 is partially surrounding the body.), of which the dissolution triggers or released the mobile mechanism for opening and closing the opening (Page 10; “The mass…the machanisms that guide the opening and closing of the capsule, hereinafter referred to as capsule G (Gastric) are blocked by a mass which loses its blocking properties after short contact with the gastric fluid…”).
Regarding claim 4, Pawelec et al. ‘811 in view of Bucalo ‘730 teaches all of the elements of the current invention as mentioned above except for wherein the cage is initially limited by the material which is dissolvable in the intestine, said structure further having an opening at the ends thereof and for each opening, a sealing buffer associated with said mobile mechanism to ensure the closing of these openings, only when the structure is deployed.
Bucalo ‘730 teaches wherein the flexible resilient container 82 is initially limited by a material which is dissolvable in the intestine (Fig. 8 ring 94 and Column 10 Lines 34-35), the base structure further having an opening at the ends thereof (Figs. 6, 7 slit 84 and Column 9 Line 59) and for each opening, a sealing buffer associated with said mobile mechanism to ensure the closing of these openings, only when the structure is deployed (Fig. 7 flap valve 92 and Column 9 Line 65 – Column 10 Line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage of Pawelec et al. ‘811 in view of Bucalo ‘730 to include being initially limited by a material which is dissolvable in the intestine, said structure further having an opening at the ends thereof and for each opening, a sealing buffer associated with said mobile mechanism to ensure the closing of these openings, only when the structure is deployed as Bucalo ‘730 teaches this will aid in permitting fluid, with suspected microorganisms therein, to enter into the container (Column 9 Line 65 – Column 10 Line 15).
Regarding claim 5, Pawelec et al. ‘811 teaches wherein the mechanism comprises a rod extending axially through the structure (Fig. 1 closing means 12 and Abstract), bearings placed in these openings, each bearing having a central orifice of diameter greater than the diameter of the rod, the sealing buffers being mounted on the rod (Fig. 1 epoxy 15) at a place bringing them to bear against the bearings when the structure has taken the ovoid shape thereof (see annotated Fig. 1 below, or item 7, 28).

    PNG
    media_image1.png
    457
    649
    media_image1.png
    Greyscale

Regarding claim 6, Pawelec et al. ‘811 in view of Bucalo ‘730 teaches all of the elements of the current invention as mentioned above except for wherein the cage is initially limited by a material which is dissolvable in the intestine, said structure further having at least one opening at an end and a one-way valve placed in the opening.
Bucalo ‘730 teaches wherein the flexible resilient container 82 is initially limited by a material which is dissolvable in the intestine (Fig. 8 ring 94 and Column 10 Lines 34-35), the base structure has at least one opening at an end (Figs. 6, 7 slit 84 and Column 9 Line 59) and a one-way valve placed in the opening (Fig. 7 flap valve 92 and Column 9 Line 65 – Column 10 Line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cage of Pawelec et al. ‘811 in view of Bucalo ‘730 to include being initially limited by a material which is dissolvable in the intestine, said structure further having at least one opening at an end and a one-way valve placed in the opening as Bucalo ‘730 teaches this will aid in permitting fluid, with suspected microorganisms therein, to enter into the container (Column 9 Line 65 – Column 10 Line 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791